The state of Connecticut’s petition for certification for appeal from the Appellate Court, 24 Conn. App. 473, is granted, limited to the following issues:
“1. Did the Appellate Court correctly hold that a person has a common law privilege to use force to resist an illegal entry into a place that is not his home if he has a reasonable expectation of privacy under the fourth amendment in that place?
“2. If the fourth amendment controls who has the common law privilege, was the Appellate Court correct in finding that the defendant was an overnight *908houseguest, thereby failing to defer to the trial court finding of fact to the contrary?
Marjorie Allen Dauster, in support of the petition.
Jacques J. Parenteau, in opposition.
Decided May 30, 1991
“3. If the defendant was entitled to a jury instruction on a privilege to resist an illegal entry, did the Appellate Court correctly hold, when the record was inadequate, that the arrest of the defendant was unlawful instead of remanding the matter for further evidentiary proceedings?
“4. Was the Appellate Court correct in using plain error to remand for further proceedings with respect to the destruction of a videotape when the exculpatory value of the lost videotape and actual prejudice to the defendant was wholly speculative?”